COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  TIMOTHY SCOTT SKEENS,                           §
                                                                 No. 08-18-00195-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                                  394th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Brewster County, Texas
                                                  §
                    Appellee.                                      (TC# CRO 4606)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 19TH OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.